Citation Nr: 0834505	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The veteran had active service from October 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing before a local hearing 
officer at the RO in August 2004.  He also appeared at a 
hearing before a Veterans Law Judge in June 2006.  
Unfortunately, however, the tape of that hearing could not be 
transcribed.  The Board remanded this matter in March 2008 to 
schedule the veteran for another hearing.  He appeared at a 
Travel Board hearing before the undersigned Judge in June 
2008.  The transcript has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's glaucoma is not shown to have been incurred 
as a result of service. 


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  

In this case, correspondence dated in April 2002 and October 
2003 informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The Court has also held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided an additional notice as to these matters 
in March 2006.

When a veteran's service treatment records are unavailable, 
through no fault of his, VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of- the-doubt rule is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

A review of the record reveals that the RO made several 
attempts to obtain service treatment records, but that the 
attempts were unfruitful.  The Board finds the notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

In this case, the veteran maintains that his current glaucoma 
started as a result of exposure to the outside elements while 
stationed in Alaska.  He reported that he was given eye drops 
during service and asserted his belief that his current 
glaucoma is related to his exposure to the elements in 
Alaska.   

At an August 2004 hearing, the veteran testified that he was 
first provided a diagnosis of glaucoma in the early 1980's, 
but noted that he began to have a hard time reading in 1956.  
He stated that he was in Operation Deep Freeze in Alaska and 
that he went to the dispensary and was given drops for his 
eyes.  He testified that he was stationed in Alaska for 
approximately three months.  He also noted that he had been 
given the drops because his eyes were red and he had dimming 
and blurring vision.  He further reported that they were 
watery and would itch on occasion.  He testified that he used 
the eye drops throughout the remainder of his period of 
service, including after his service in Alaska.  

The veteran stated that he had no problems with his eyes 
prior to entering service, other than not having 20/20 
vision.  He stated he continued to receive drops for his eyes 
from private physicians up until the time he was diagnosed 
with glaucoma in the 1980's.  He reported that the physician 
providing the initial diagnosis of glaucoma stated that it 
had existed for a long time.  The veteran reported that his 
glaucoma had worsened throughout the years.  He also noted 
receiving private medical treatment within three months of 
service, but stated that these records were not available.  

In a July 2002 letter Dr. R.L. reported that he had treated 
the veteran since 1987 and that he had advanced primary open 
angle glaucoma in both eyes, more marked in the left.  It was 
noted he was legally blind, but stable.  No opinion as to 
etiology was provided.

VA examination in August 2004 revealed endstage chronic open 
end glaucoma in each eye.  The veteran reported having a 
history of receiving eye drops while in the service for eye 
irritation and redness in 1956-1957, but he did not remember 
the name of the drops or the disorder for which he was 
treated.  The examiner noted that service medical records for 
this period were unavailable, but reported that starting 
sometime in the late 1960's/early 1970's the veteran had 
received a diagnosis of glaucoma.  It was noted he had 
undergone topical and oral medication therapy, as well as, 
surgical procedures for his glaucoma.  All of the treatments 
had met with poor results and the veteran was legally blind.  
It was also noted that the veteran reported a positive family 
history of glaucoma in a brother and a sister.  

Following examination, a diagnosis of blindness due to 
glaucoma in each eye was provided.  The examiner stated that 
the history of eye drop treatment in 1956-57 would not have 
been for glaucoma as no topical treatments existed at that 
time.  It was further noted that with duty in Alaska, 
treatment was most likely for sun, wind, and cold irritation 
to the eyes with artificial tears/saline and that a positive 
family history of glaucoma suggested the disorder was not 
service related.  

At his June 2008 hearing, the veteran testified that he was 
sent to Alaska in 1956 for Operation Deep Freeze.  He noted 
that his eyes started giving him problems after he returned 
from Alaska.  He also reported that he went to the dispensary 
after his eyes became red and he could hardly see and was 
given eye drops without explanation or diagnosis.  He 
reported that he was exposed to extreme elements while in 
Alaska and asserted his belief that his current glaucoma 
started in Alaska as that was the first time that his eyes 
had ever given him trouble.  He testified that after service 
he went from doctor to doctor and his eyes just kept getting 
worse.  He claimed his service medical care providers did not 
know what they were treating.  He stated he could not recall 
the name of the drops he was given in service, but that Dr. 
R.L. told him the disorder had existed for a long time.  He 
noted he was provided a diagnosis of glaucoma in 1983 and 
given glasses to wear at that time.  

Based upon the evidence of record, the Board finds the 
veteran's glaucoma is not shown to have been incurred as a 
result of service.  Although the veteran has expressed his 
opinion that his current glaucoma is related to his period of 
service, as a lay person he is not competent to provide 
competent evidence as to medical etiology or render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).  

Furthermore, the August 2004 VA examiner, after a 
comprehensive review of the claims folder and a thorough 
examination of the veteran, indicated that the veteran's 
current glaucoma was not related to his military service.  
The examiner cited specific reasons and gave detailed 
rationale for his opinion, including that topical treatment 
for glaucoma did not exist in 1956-57.  The Board finds this 
opinion is persuasive.  There are no medical opinions of 
record linking the veteran's current glaucoma to service.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for glaucoma is denied.  


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


